Citation Nr: 0912731	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from December 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 Rating Decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
hepatitis C.  The veteran has relocated, and his claim is now 
under the jurisdiction of the RO in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges he was infected with the hepatitis C 
virus when he was inoculated by "jet injectors" while 
stationed at Fort Jackson, South Carolina, in approximately 
February 1978.  

Initially, the Board notes that the complete medical history 
of the Veteran's hepatitis C is not available in the claims 
folder.  There are no records of the hepatitis C diagnosis.  
An August 2004 consultation summary by Dr. S.V. at the JFK 
Medical Center noted that Dr. S.V. had seen the Veteran three 
years previously when the Veteran was originally treated for 
hepatitis C.  The August 2004 report indicated that the 
Veteran was put on interferon treatment for a year.  A June 
2004 discharge summary by Dr. S.G. noted that the Veteran's 
treatment by Dr. S.V. had concluded in January 2003.  No 
records from prior to June 2004 are available in the claims 
folder; in fact, the Veteran's release for Dr. S.V. only 
indicated treatment from "2005-present", and his release 
for JFK Medical Center only indicated treatment in the 
"summer of 2004".  The RO should request that the Veteran 
submit a release for all hepatitis C treatment from Dr. S.V. 
and the JFK Medical Center, including, reports from the 
original hepatitis C diagnosis.

Currently, there is no available medical opinion evidence as 
to the likely cause of the Veteran's hepatitis C.  The 
Veteran should be provided a VA examination to determine 
whether it is at least as likely as not that his hepatitis C 
was caused by an in-service risk factor.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran asserts that he was inoculated by means of an air 
gun while in service; the Board concedes, despite the fact 
that the Veteran's immunization record from service is 
completely blank, that, having served for over a year in the 
Army, the Veteran likely received inoculations in service.  
According to the Veteran's service medical records, the 
Veteran used "heroin, methadone, 'downs', amphetamines, 
cocaine, valium, PCP, THC, and marijuana" prior to service.  
He did not submit a completed Hepatitis C Questionnaire, and 
has indicated no other potential hepatitis C risk factors.

A VA Fast Letter issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  

It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible", notwithstanding the lack of any 
scientific evidence of documented cases of air-gun infection.  
The Fast Letter noted that it was "essential" that the 
report upon which the determination of service connection is 
made includes a full discussion of all modes of transmission 
and, if applicable, a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

The examiner's report should include a full discussion of all 
potential modes of transmission, including air-gun 
inoculation, drug use, or other claimed risk factors, and 
indicate whether it was at least as likely as not that the 
Veteran's hepatitis C infection was caused by an in-service 
risk factor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he provide a release for all 
medical records from Dr. S.V. and the JFK 
Medical Center.  Of particular interest 
are the treatment records from the 
original hepatitis C diagnosis. After the 
Veteran has signed the appropriate 
release, those records should be obtained 
and associated with the claims folder.

2.  The RO should then schedule the 
Veteran for a VA examination.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The physician 
is requested to consider all possible risk 
factors that may be relevant to the 
Veteran's current hepatitis C infection, 
including in- service air-gun inoculation 
and pre-service drug abuse.

Following a review of the claims folder 
and an examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not that the Veteran's current 
hepatitis C disability was caused by any 
in-service risk factors identified by the 
Veteran.  The examiner is requested to 
explain the usual incubation period and 
onset of symptoms for hepatitis C.  
Sustainable reasons and bases are to be 
provided for any opinion rendered.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

